 LOCAL UNIONNO. 453, PAINTERSLocalUnionNo. 453,Brotherhood of Painters,DecoratorsandPaperhangersofAmerica,AFL-CIOandSyd Gough and Sons, Inc. Case22-CB-1564June10, 1970DECISION AND ORDERBy MEMBERSFANNING, MCCULLOCH, ANDJENKINSOn March 6, 1970, Trial Examiner Sidney Sher-man issued his Decision in the above-entitledproceeding, finding that Respondent had not en-gaged in the unfair labor practices alleged in thecomplaint, and recommending that the complaintbe dismissed in its entirety, as set forth in the at-tached Trial Examiner's Decision. Thereafter, theGeneral Counsel filed exceptions to the Trial Ex-aminer'sDecision and a supporting brief.Pursuant to the provi;,ions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, as modified herein.The General Counsel contends that the fine im-posed on Foreman Rinaldi by the Respondent,ostensibly for his failure to register with Respond-ent before returning to the job after the strike, wasinviolationof Section 8(b)( I )(B) of the Actbecause Respondent in assessing the fine was notmotivated by his failure to register but by its animusagainst the Employer arising from a prior disputebetween the Employer and Respondent Union. Thisdispute had caused the Employer to file unfairlabor practice charges against Respondent Unionand the General Counsel contends that it wasRespondent Union's hostility against the Employerengendered by the filing of the charges thatprovoked Respondent Union into retaliatory actionagainst Rinaldi, the Employer's supervisor. In mak-ing hiscontention, the General Counsel relies uponBoard decisions, primarily the decision inNewMexico District Council of Carpenters and Joiners ofAmerica (A. S. Horner, Inc.),177 NLRB No. 76.'At the hearing the Trial Examiner refused to ac-cept evidence regarding the prior dispute betweentheEmployer and Respondent Union, and the187General Counsel made an offer of proof. In hisdecision, the Trial Examiner found that, even if thefiningofForeman Rinaldi was motivated byRespondent's desire to retaliate against the Em-ployer it would not have coerced the Employer inthe selection of a bargaining or grievance represent-ative and thus would not be violative of Section8(b)(1)(B) of the Act.We find it unnecessary to pass upon the Trial Ex-aminer's analysis of theHornercase and the othercases cited by the General Counsel. Accepting theGeneral Counsel's offer of proof as true, we con-clude that it nevertheless does not suffice to showthat Respondent Union's motivation in fining Rinal-di was to retaliate against the Employer for the fil-ing of unfair labor practice charges.' Nor is theevidence that was admitted into the record suffi-cient to support such a conclusion. For this reasonwe find, as did the Trial Examiner, RespondentUnion has not violated Section 8(b)(1)(B) of theAct. Accordingly, we shall dismiss the complaint.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complain.therein be, and it hereby is, dismissed in its entirety.'The General Counsel also relied onNorthH,est Publications, Inc ,172NLRB No 252, SanFrancisco-Oalland Mailers Union No 18 (The ToledoBlade Company, Inc),175 NLRB 1072,General Metal Products Inc,178 NLRB 139.The offer of proof was stated as followsMr Goodman On July first there was a strike by the Trenton Localagainst the Trenton contractors and on the same day, the men at thePrinceton site walked off the job, having been told to walk off by theRespondent local, the Princeton Local, and that in fact all workstopped at that date, both in the Princeton area and-well, specificallythat at all sites at which Mr Gough was working in the Princeton area,all of the men walked off the Job and work stopped at that timeHe further would testify to the number of employees who wereworking at each site, specifically the number of employees at the Edu-cational Testing siteTRIAL EXAMINER'S DECISIONSIDNEY SHERMAN, Trial Examiner: A copy of thecharge herein was served on Respondent on Sep-tember 18, 1969,' the complaint issued onDecember 16, and the case was heard on January19, 1970 After the hearing a brief was filed by theGeneral Counsel The only issue litigated related tcan alleged violation of Section 8(b)( I )(B) of theAct in connection with the imposition of a fine on asupervisor of the Charging Party.Upon the entire record,' including observation ofthe witnesses, the following findings and conclu-sions are adopted:All dates are in 1969, unless otherwise shownFor corrections of the transcript see the order of February 12, 1970183 NLRB No. 24 188DECISIONSOF NATIONALLABOR RELATIONS BOARD1.JURISDICTIONSyd Gough and Sons, Inc., hereinafter calledGough, is a New Jersey corporation and is engagedin business as a painting contractor, with a principaloffice in Trenton, New Jersey. Gough annually per-forms painting services valued at more than$50,000 for firms, each of which annually providesgoods or services to out-of-state firms in the valueof more than $50,000. Gough is engaged in opera-tions affecting commerce within the meaning of theAct.II.THE UNIONS INVOLVEDLocal UnionNo. 453,Brotherhood of Painters,DecoratorsandPaperhangers,AFL-CIO,hereinafter called Respondent,and its sister local,Local Union No. 301,hereinafter called Local 301,are labor organizations under the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe only issue raised by the pleadings waswhether Respondent violated Section 8(b)(1)(B)of the Act by warning Rinaldi, a foreman, that hewould be fined, and by fining him, for working at ajobsite without prior notice to RespondentA. Sequence of EventsGough is a painting contractor operating in andabout Trenton and Princeton, New Jersey. ItsTrenton operations are covered by a contract withLocal 301, and its Princeton operations by a con-tract with Respondent. Both contracts contain hir-ing hall provisions, requiring the union to furnishemployees upon request. On July 1 Fiumenerobecame Respondent's business agent. On the sameday, Local 301 called a strike against Gough andother Trenton painting contractors, because of adispute over a new contract, and on July 2 Respond-ent struck in sympathy with its sister local, andtwo members of Respondent, who were then work-ing at a jobsite in Princeton, referred to in therecordastheEducationalTestingCenter or"ETS," were removed from the job by Fiumenero.Thereafter, Gough filed charges with the Board al-leging certain violations of the Act by Respondentin connection with its sympathy strike, and on July23 the Board's Regional Director filed in a UnitedStatesDistrictCourt a petition for an injunctionunder Section 10(1) of the Act, seeking to restrainRespondent from continuing such alleged viola-tions.On the same day the contract disputebetween Local 301 and Respondent was settled anditwas agreed that work would be resumed the next'The General Counsel disclaimed any like contention as to Catafe, ap-parently because, although Catafe had acted asforeman on other jobs, hewas not so acting on the ETS Job, Rmaldi being the only one in chargethereof on July 25day. That evening Fiumenero was notified of thetermination of the strike. However, when Gough'sforeman, Rinaldi, visited the ETS job on the 24th,no workmen appeared. The next day, Gough sentRinaldiand another foreman, Catafe, to the lobsite,and, when Fiumenero arrived on the scene duringthe day, he found them engaged in painting. Hewarned them that they would be charged withviolating a union rule which required that anymember of a sister local of Respondent who was as-signed to work within Respondent's jurisdiction re-gister with it before reporting to the jobsite. Bothmen were members of Respondent's sister local,Local 301, and both were later formally charged byRespondent with violating the foregoing rule, andafter a trial were fined $150 each. Gough has sinceJuly 25 operated within Respondent's jurisdictionwithout-significant incident.B.DiscussionThe General Counsel contends that, by Fiu-menero's foregoing warning addressed to Rinaldiand by imposing the fine on him,3 Respondent vio-lated Section 8(b)(1)(B) of the Act, which forbidsa union to "restrain or coerce ... an employer inthe selection of his representatives for the purposesof collective bargaining or the adjustment ofgrievances."The record shows that Rinaldi has been classifiedas a foreman by Gough for about 17 years, that assuch he directs the work of others, that he has onoccasion adjusted employee grievances, and thatwith respect to such grievances, as well as otherproblems on the job, he engages in discussions withthe shop steward. It is therefore found that at alltimes here relevant Rinaldi was a statutory super-visor,with authority to adjust grievances and torepresentGough in negotiationswithunionrepresentatives concerning grievances and otheron-the-job problems.There have been several cases dealing with thequestion whether the imposition by a union of afine on an employer representative authorized toadjust grievances violated Section 8(b)(1)(B).4 Inall these cases the Board found a violation. How-ever, except for theHornercase,supra,which isdiscussed below, they involved fines imposed on asupervisor because of his alleged violation of a col-lective-bargaining contract, and the Board's ra-tionale in those cases, as enunciated inNorthwestPublications, supra,was that the respondent union'saction was designed to compel the supervisor "totake pro-union positions in interpreting the collec-tive-bargaining agreement." It is apparent from thisthat the Board was influenced in those cases by thefact that the supervisor was disciplined for an al-'Nordivest Publications, Inc ,172 NLRB No 252,The Toledo BladeCompany,Inc.,175NLRB1072,GeneralMetalProducts, Inc,178NLRB 139,A. S Horner,Inc.,177NLRB No. 76 LOCAL UNIONNO. 453,PAINTERS189legedmisinterpretation ormisapplication of thecontract, and that the natural and foreseeable ef-fect of such discipline was that, in resolving futuregrievances over alleged contract violations, the su-pervisor would be reluctant to take a position ad-verse to that of the union, and that his usefulness tothe employer as his representative in the area ofgrievance adjustment would therefore be destroyedHere, however, there was no contention byRespondent that Rlnaldi violated any contractprovision by failing to register with it before goingto work at the ETS job, but only that he failed tocomply with the union rule described above. So faras the record shows, the only purpose of that rulewas to facilitate the administration by Respondentof the hiring hall provisions of Respondent's con-tract and the collection of certain union assess-ments.' Unless the Board is prepared to say that thefining of a supervisor by a union for whateverreason, including, for example, late payment ofdues or disruption of a union- meeting, tends to im-pair his effectivenessas anemployer representative,it isnot clear how the fine imposed on Rinaldi foralleged noncompliance with Respondent's registra-tion requirement may be held to violate Section8(b)(1)(B).The General Counsel attempts toanalogize this case to theHornercase,supra,wherethe Board found a violation of 8(b)(1)(B) in aunion's efforts to enforce against a supervisor, whowas a member of that union, a rule which, in effect,forbade him to work for his nonunion employerwithout a referral card from the union, whichwould not have been forthcoming so long as theemployer remained nonunion. Thus, the union wasthere seeking to discipline the supervisor Torremainingat work and the only way he could haveavoided the fine was to quit work. The Board therestated: "It is clear, therefore, that compliance by[the supervisor]with the theRespondent's demandswould have had the effect of depriving the Com-pany of the services of its selected representativefor the purposes of collective bargaining or the ad-justment of grievances."There is no comparable situation here. All thatRinaldi had to do to satisfy Respondent was to giveitadvance notice by telephone or otherwise that hewas starting a particular job or, in case of a strike,resumingthat job after the strike was over.6The General Counsel points to certain languageof the Board inHornerstressing the fact that therethe basic dispute was between the employer and theunion over organization of the employees and thatthe union's quarrel with the supervisor was merelyincidental to that dispute. The General Counselurges that here, too, the primary dispute wasbetween Respondent and Gough over the legality ofRespondent's tactics in support of its sister local'sstrike,and that the disciplinary action againstRinaldiwas in retaliation for Gough's filing ofcharges against Respondent because of such tactics.Even if that were so, which I do not decide, itwould not aid the General Counsel's case.The Board's reference inHornerto the underly-ing dispute between the union and the employerwas addressed to the contention of the respondentunion in that case that it was distinguishable fromtheSan Francisco-Oakland Mailers'case' becausethe supervisor inHornerwas disciplined for his con-duct as a union member and not for his conduct asa supervisor. In reply to this, the Board pointed out,inter alia,that inHornerthe "basic dispute" thatled to the fine was "not entirely an intra-unionmatter but stemmed from the fact that the Com-pany did not have a collective-bargaining agree-ment with the Respondent .... Thus . the under-lying dispute was between the Respondent and theCompany and not between the Respondent and oneof. itsmembers." It is inferred from this that theBoard thought the nature of the dispute significant,because the Board deemed an unlawful intent orpurpose to be an essential ingredient of a violationof Section 8(b)(1)(B), and felt that it would beprecluded from finding such unlawful purpose if thefine was imposed only because of the supervisor'sconduct as a union member rather than because ofan overriding animus toward the employer.Accepting this analysis, one can agree that, if theinstant fine had been levied against Rinaldi inreprisal for Gough's resort to the Board and thecourt, the fact that the fine was ostensibly imposedbecause of Rinaldi's conduct as a union memberwould not be an obstacle to finding a violation ofSection 8(b)(I)(B) here. However, such proof ofemployer animus would go only to Respondent'sstate of mind, and Section 8(b)( I )(B) does not in-terdict a mere state of mind but requires, in addi-tion, a showing of conduct calculated to coerce anemployer in the selection of a bargaining orgrievance representative. Such showing was sup-plied inHornerby proving union action that tended'Although its contract with Gough appears to make the Respondent theexclusive, primary source of referrals, there was no contradiction of Fiu-menero's testimony that it is his practice to permit an out-of-tows.employer like Gough to bnng in one of his own men for every three mensupplied by the Respondent and that Fiumenero has to know in advancehow many men such employer is dispatching to the job so that Respon-dent can refer enough men to preserve that ratio It also appears fromthe testimony of Jones, business agent for Local 301, that the report-ing requirement facilitates the collection of "administrative dues" frommembers of other locals working within a local's jurisdiction"Here, the gravamen of Rinaldi's offense in the eyes of Respondent wasthat he had returned to the ETS job after a work stoppage without advancenotice to Respondent There was no impediment to his continuing to workon that job after July 25, once Respondent had notice of his reassignmentthereto Such notice would be effective for the duration of the job,at leastbarring further extended interruptionsThe General Counsel attempted to show that Rinaldi had given properadvance notice to Respondent of his assignment to the ETS Job in Februa-ry, when the job commenced, and that Respondent's insistence that he giveitnotice again after the end of the strike was not justified by its rule How-ever, the issue here is not whether Respondent properly construed its ownrule or whether the fine was a valid one underRespondent'sconstitutionand bylaws, but only the tendency of the fine to coerce Gough in the selec-tion of a representative'Cited above as theNorthwest Publicationscase 190DECISIONSOF NATIONALto deprive the employer entirely of the supervisor'sservices, and in the other cases cited above byproving union action that was so closely related tothe supervisor's function of administering the con-tract as to be calculated to convey to him themessage that any further disagreement between himand the union in that area would invite furtherreprisals. Neither of these factors is present here."" In his brief, General Counselargues that the Boardshould find a viola-tion here becauseRinaldi was finedfor acting in an area inwhich he wasauthorizedto actas Gough'srepresentativevis avis Respondent In thisconnection, the General Counsel cites the fact thatRinaldi had in the past,in his capacityas an agentof Gough, calledRespondent'soffice before thestart of a job to reportthe number of men who would be sentto that job byGough and thatRespondent had treated such calls assatisfyingits registra-tion requirementThe GeneralCounsel arguesfrom this that Gough haddelegated to Rinaldi the function of construing,and complyingwith, suchrequirementand that,in deciding notto callRespondent before startingwork on July 25,Rmaldi was exercising the foregoing delegated functionThere are two difficultieswith this thesisFirstly, since, the registrationrule was notpart of theRespondent's contract,it is not apparenthow com-pliance or noncompliancewilt that rulecould become the subject of agrievanceSecondly, there is insufficient basis forinferring thatRmaldi wasacting in a representativecapacity indeciding notto reportto RespondentLABOR RELATIONS BOARDItwillaccordingly be recommended that thecomplaint be dismissed.RECOMMENDED ORDERIt is hereby ordered that the instant complaint bedismissed in its entirety.his own presence on the job on July 25 Respondent's rule in terms placedthe responsibility for such a report on the individual employeeWhileRespondenthad acquiescedinGough's occasional assumption of thisresponsibility and its delegation thereof of Rinaldi, it would be straining ata gnat to say that his decision not to report his own presence on the job wasnot one he reached as a union member but one that he reached in hiscapacity as a representative of Gough with regard to reporting an in-dividual employed by Gough-namely, himself It is obviously morerealistic to treat Rmaldi as one person rather than two and to presume thathis decision not to make any report about himself was reached as a unionmember in discharge of the responsibility imposed upon him as such by theunion rule(It should, perhaps, be noted that Rmaldi and Catafe were fined inseparate proceedings for their individual violations and there is noevidence nor contention that Rmaldi was disciplined for failing to registerCatafe )